PRESENT: Lemons, C.J., Goodwyn, Mims, McClanahan, Kelsey, and McCullough, JJ., and
Koontz, S.J.

FOREST LAKES COMMUNITY
ASSOCIATION, INC., ET AL.
                                                                        OPINION BY
v. Record No. 151779                                            JUSTICE D. ARTHUR KELSEY
                                                                      February 16, 2017
UNITED LAND CORPORATION
OF AMERICA, ET AL.


                 FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                           Paul M. Peatross, Judge Designate

       In the circuit court, two property owners’ associations (“POAs”) sued various owners and

developers of parcels in the Hollymead Town Center (“HTC”), a shopping center, claiming that

HTC’s sediment basins discharged sediment into a creek that flowed into a lake owned by the

POAs. The POAs sought damages and injunctive relief. Holding that the incursion of sediment

had been occurring for more than five years prior to the suit being filed, the circuit court

sustained pleas in bar brought by the HTC defendants asserting the five-year statute of

limitations. We affirm.

                                                  I.

       “If the parties present evidence on [a] plea ore tenus, the circuit court’s factual findings

are accorded the weight of a jury finding and will not be disturbed on appeal unless they are

plainly wrong or without evidentiary support.” Hawthorne v. VanMarter, 279 Va. 566, 577, 692
S.E.2d 226, 233 (2010); see also Pike v. Hagaman, 292 Va. 209, 214, 787 S.E.2d 89, 92 (2016).

Thus, under the “governing standard of review” applicable to judges sitting as factfinders no less

than jurors, “we review factfinding with the highest degree of appellate deference.” Vasquez v.

Commonwealth, 291 Va. 232, 248, 781 S.E.2d 920, 929 (2016) (citation omitted). We thus

review the evidence in the light most favorable to the prevailing parties and accept as true any
reasonable inferences that could be drawn from the evidence before the factfinder. See

Commonwealth ex rel. Fair Hous. Bd. v. Windsor Plaza Condo. Ass’n, 289 Va. 34, 59, 768
S.E.2d 79, 91 (2014).

                                               A.

       Created in the 1960s, the Hollymead residential subdivision lies just east of Route 29 in

Albemarle County. The subdivision developer originally dug a sediment basin to support the

construction effort. The basin accumulated sediment from the residential construction site as

well as from Powell Creek, which flowed through the watershed west of Route 29 and

underneath it through a culvert to the sediment basin. The developer ultimately turned the

sediment basin into a lake, known as Lake Hollymead, and encircled it with residential lots.

       In 2003, commercial developers started construction of HTC on property situated west of

Route 29 in the watershed area that included Powell Creek, the waterway that flowed into Lake

Hollymead. The County’s planning staff recommended, and the County Board approved, the

HTC development plan that authorized the construction of three sediment basins. All three were

permanently in place by fall 2004. The sediment basins complied with local and state

regulations, which require the sediment basins to retain a maximum of 60% of sediment flowing

into them and allow approximately 40% of sediment to discharge into surrounding waterways. 1




       1
         Albemarle County Code § 17-203(B) (2001) (current Albemarle County Code
§§ 17-402(C), -500) (requiring erosion and sediment control plans to comply with the Virginia
Erosion and Sediment Control Handbook and relevant state administrative regulations); 4 VAC
§ 50-30-40 (2004) (current 9 VAC § 25-840-40) (specifying minimum criteria, techniques, and
methods to be followed in an erosion and sediment control plan); Va. Dep’t of Envtl. Quality,
Virginia Erosion and Sediment Control Handbook § 3.14, at 78 (3d ed. 1992) (noting that
sediment basins constructed per the handbook’s specifications “are, at best, 60% effective in
trapping sediment”). The section in the county code and the relevant state administrative
regulation were authorized by former Code § 10.1-563 (2004) (current Code § 62.1-44.15:55).



                                                2
       Forest Lakes Community Association, Inc., and Hollymead Citizens Association, Inc.,

(collectively, the “POAs”) are property owners’ associations that jointly own Lake Hollymead.

Shortly after the HTC development began in 2003, the POAs and their members complained that

excessive sedimentation was flowing from the denuded areas of the new HTC site, into Powell

Creek, through a culvert, and ultimately into Lake Hollymead. The County considered, but

ultimately rejected, suggestions for more robust sediment and erosion controls on the HTC site

including, for example, water-filtration and purification systems to reduce sediment entering

Powell Creek.

       In late 2004 and early 2005, members of the POAs discussed the need to take legal

action. The POAs, however, waited until 2011 to file their suit seeking damages and injunctive

relief against the developers, contractors, and owners of the HTC site (the “HTC defendants”). 2

At the time of filing, eight years had passed from the start of the HTC project, and seven years

had passed since the construction of the three HTC sediment basins. The POAs’ amended

complaint alleged that sediment from the HTC site began to enter Lake Hollymead as soon as the

topography of the HTC site was denuded and destabilized in 2003 and 2004. “After such land

clearance, the resultant runoff of sediments and silt entered Powell Creek, and thence flowed into



       2
         The First Amended Complaint alleges that: (i) United Land Corporation of America
was a contractor and developer of a portion of HTC and was responsible for erosion and
sediment control efforts during construction of that portion of HTC; (ii) C.W. Hurt Contractors,
LLC (now known as CEVA Contractors) was a contractor and developer of a portion of HTC
and was responsible for erosion and sediment control efforts during construction of that portion
of HTC; and (iii) Route 29 LLC; NYC Land Trust; One-Ninth Land Trust; HM Acquisition
Group, LLC; Sixty Four 616 Land Trust; S-V Associates, LLC; 1641 Edlich Drive Realty LLC;
Post Office Land Trust; The Daniel Group, Inc.; Hollymead Area C Owners Association, Inc.;
Pequa LLC; TIKI, LLC; Anthony D. and Mary Kathryn Valente; Rosewood Village of
Hollymead, LLC; Hollymead Corner, LLC; HTC Hotel LLC; and Bob Evans Farms, Inc.; are
present or former owners of various parcels within HTC that contributed to the alleged silt and
sediment discharges. See generally J.A. at 31-39.



                                                3
Lake Hollymead.” J.A. at 59. “[A]s early as 2005,” the POAs alleged, “sediment pollution,

including visible soil banks, were already starting to form in Powell Creek and at the headwaters

of Lake Hollymead.” Id. at 63. “The runoff and subsequent deposits of silt, sediments and

pollution continue to this day, in varying amounts depending upon site conditions, weather and

the effectiveness of erosion controls at the site, with each new release of silt and sediments

constituting a new and independent trespass to the [POAs’] properties,” the POAs alleged. Id. at

59. “Such sediment releases and discharges are continuing.” Id. at 60.

       The POAs asserted two common-law rights of action, trespass and nuisance. They

sought an award of compensatory and punitive damages along with an injunction abating the

ongoing sediment incursion into Lake Hollymead. The HTC defendants responded with

demurrers and pleas in bar. Each of the pleas in bar asserted that the POAs’ trespass and

nuisance claims accrued as early as 2003 and no later than 2005 and thus were barred by Code

§ 8.01-243(B), which provides that “[e]very action for injury to property . . . shall be brought

within five years after the cause of action accrues.”

                                                 B.

       The circuit court conducted an ore tenus hearing on the pleas in bar. 3 After hearing

evidence for a full day, the court stated that it would take the matter under advisement and issue

a ruling after receiving briefs from the parties. Approximately seven months after the hearing,

however, counsel learned that the case had been referred to another judge. Shortly thereafter, a

recusal order informed counsel that the second judge assigned to the case had recused herself



       3
          “A plea in bar asserts a single issue, which, if proved, creates a bar to a plaintiff’s
recovery. The party asserting a plea in bar bears the burden of proof on the issue presented.”
Hawthorne, 279 Va. at 577, 692 S.E.2d at 233 (citations omitted). None of the parties requested
that a jury be empaneled pursuant to Code § 8.01-336(B).



                                                 4
from the case, and a subsequent order reflected that it would be reassigned to yet another judge.

A retired judge sitting by designation then presided over “a new evidentiary hearing” and

required that the exhibits presented at the earlier hearing be “moved into evidence” in the new

hearing, J.A. at 414, 4 which suggested that the court was limiting itself to the record developed at

the new hearing.

       At the new evidentiary hearing, the parties offered witnesses and exhibits seeking to

identify the timing, manner, quantum, and consistency of sediment discharge into Hollymead

Lake allegedly caused by the HTC sediment basins. The HTC defendants asserted that the major

sediment flow occurred during the construction process from 2003 to 2004. The discharge flow

continued, they argued, on a regular basis thereafter. By fall 2004, each of the three sediment

basins were permanently in place. Id. at 533-35, 550-51, 554-55. The County engineer

responsible for administering the water-protection ordinance testified that “there’s always some

silt and sediment that flows through the basin.” Id. at 514; see also id. at 524.

        The County engineer, testifying as an expert on erosion and sediment control and

watershed protection on behalf of the HTC defendants, also stated that multiple other sites west

of Route 29 (including a mobile home park, an airport construction site, a post office, and a

church) were connected to the same watershed and “continue to contribute to the sediment load”

that ultimately made its way into Lake Hollymead. Id. at 503-04. Even so, the expert opined, all

of the discharge “was in keeping with the County’s regulations as well as the Virginia erosion

and sediment control regulations,” id. at 499, and in “full compliance” with the regulators’

expectations of the efficacy of the sediment basins, id. at 507. These “sediment basins” were

“working as they are designed to perform.” Id. at 525-26. Under these facts, the HTC


       4
           The POAs’ counsel agreed. J.A. at 491 (“This is a new evidentiary hearing.”).



                                                  5
defendants contended that the cause of action for property damage first accrued no later than

2004, resulting in an expired statute of limitations in 2009.

       The POAs sought to present a slightly different factual scenario with significantly

different legal consequences. They acknowledged the early incursion of sediment into Lake

Hollymead during the construction time-frame, but they claimed that separate and distinct

sediment incursions occurred later, each triggering the accrual of new causes of action that began

anew the five-year statute of limitations. This thesis, however, was not supported by any

detailed evidentiary showing. The POAs’ counsel took the position that it was unnecessary “to

separate out how much silt came from who and when and where” because that “has nothing to do

with a Plea in Bar on the statute of limitations against these defendants.” Id. at 486.

       The POAs’ expert witness, moreover, appeared to concede the difficulty of measuring

distinct, free-standing episodes of sediment flows when asked, “isn’t it true that there is always

silt and sediment flowing through the Hollymead Town Center sediment basin, through Powell

Creek into Lake Hollymead?” Id. at 703. The expert answered: “Sure. There’s always

sediment in every body of water.” Id. He later characterized the continuous sediment flow as

“insignificant,” id., but he never testified that there was ever any period of time in which the

sediment flow was not continuous.

       In his motion to strike and closing arguments, the POAs’ counsel admitted that “from the

beginning, there’s no dispute by anybody that in 2005 and earlier Lake Hollymead received a lot

of sediment. It was muddy, discolored. Sediment was coming from HTC. That’s all been

agreed.” Id. at 723-24. Various storm events, he nonetheless argued, created an “intermittent

continuous sequence.” Id. at 599. Counsel asked rhetorically, “How much erosion will run off

from the bare soil at HTC and actually make it to the basin?” Id. at 727. “Those are all things




                                                  6
we don’t know. But what they do attribute to is a highly variable mix of discharges from these

basins.” Id. The POAs’ counsel added that any “continuous discharge” of sediment into Lake

Hollymead was not a “significant contribution” to the total amount of sediment deposited in the

Lake. Id. at 598.

       In the alternative, the POAs’ counsel argued that the sediment discharges, even if

continuous, constituted a “continuing trespass,” and thus, “the statute of limitations does not run

because it’s a continuing trespass.” Id. at 603-04; see also id. at 725, 734. “So those sediments,

whatever amount they are, they are in Lake Hollymead, and they are still there. They came from

HTC, at least in part, and until they are removed, it is a continuing trespass.” Id. at 605; see also

id. at 734. No statute of limitations ever runs, counsel contended, until after the HTC defendants

dredge their sediment out of Lake Hollymead. Id. at 604, 607. 5

       Sitting as factfinder, the court ruled against the POAs on the first issue, whether

discharge was continuous or intermittent. “I really studied closely and listened carefully to the

Plea in Bar on the continuing flow versus intermittent flow,” the judge stated, “and I find that the

defendants have sustained their burden, and I’m going to sustain the Plea in Bar.” Id. at 739. As

for the POAs’ alternative continuing-trespass argument, the court held as a matter of law: “I’m

going to sustain the Plea in Bar in terms of there’s no continuing trespass with no statute of

limitations. I do not accept that.” Id. Upon these grounds, the circuit court entered final

judgment dismissing the POAs’ case.



       5
         On appeal and below in the circuit court, the POAs make alternative arguments for the
operation of the statute of limitations: (1) The statute of limitations does not begin until the
deposits physically stop entering Lake Hollymead, see Appellants’ Br. at 24; (2) The statute of
limitations is continuous until the HTC defendants remove all sediment from the lake, see
Appellants’ Br. at 18; J.A. at 591, 734; and (3) The statute of limitations “never” runs if the
trespass continues, J.A. at 604, 607.



                                                  7
                                                 II.

                                    A. ASSIGNMENTS OF ERROR

       On appeal, the POAs frame their disagreement with the circuit court’s decision in two

very specific ways. The first assignment of error states that the court erred in “holding that all

trespass damages” from the sediment discharges into Lake Hollymead and “all claims for further

damages” from later discharges were barred by the five-year statute of limitations. Appellants’

Br. at 7. The second assignment of error faults the court for “refusing to rule” on the POAs’

motion for summary judgment on the grounds that the continuing-trespass theory had not been

adopted yet in Virginia and “thus would not be considered by the trial court.” Id.

       We highlight the specific wording of the assignments of error to emphasize the

importance they play in our appellate review. An assignment of error is not a mere procedural

hurdle an appellant must clear in order to proceed with the merits of an appeal. Assignments of

error are the core of the appeal. With the assignment of error, an appellant should “lay his

finger” on the alleged misjudgment of the court below. Martin P. Burks, Common Law and

Statutory Pleading and Practice § 425, at 827 (T. Munford Boyd ed., 4th ed. 1952). A properly

aimed assignment of error must “point out” the targeted error and not simply take “a shot into the

flock” of issues that cluster around the litigation. Plant Lipford, Inc. v. E.W. Gates & Son Co.,

141 Va. 325, 332, 127 S.E. 183, 185 (1925) (citations omitted). “An assignment of errors is in

the nature of a pleading, and in the court of last resort it performs the same office as a declaration

or complaint in a court of original jurisdiction.” Puckett v. Commonwealth, 134 Va. 574, 579,

113 S.E. 853, 854 (1922) (citation omitted). 6 Like a well-crafted pleading, assignments of error



       6
        See Nicholas v. Harnsberger, 180 Va. 203, 208, 22 S.E.2d 23, 25 (1942); Ennis v. Town
of Herndon, 168 Va. 539, 545, 191 S.E. 685, 687 (1937); Ballard v. Commonwealth, 156 Va.
8
set analytical boundaries for the arguments on appeal, provide a contextual backdrop for our

ultimate ruling, and demark the stare decisis border between holdings and dicta.

                    B. THE STATUTE OF LIMITATIONS & TRESPASS DAMAGES

       The POAs’ first assignment of error asserts that the circuit court erred by applying the

five-year statute of limitations in Code § 8.01-243(B) to bar their claim for trespass damages.

The assignment of error makes no mention of the injunctive relief they sought in their amended

complaint or the equitable doctrine of laches. We thus limit our analysis to the question of

whether Code § 8.01-243(B) barred the POAs’ claim for trespass damages.

                                                 1.

       “Every action for injury to property . . . shall be brought within five years after the cause

of action accrues.” Code § 8.01-243(B). The POAs’ trespass claim asserts an injury to property,

and thus, the only question is when these claims accrued for purposes of running the five-year

limitation period. The general principle, well recognized in Virginia law, deems the accrual of a

cause of action for “injury to property,” id., to take place when the first measurable damage

occurs. See Code § 8.01-230 (providing that “the right of action shall be deemed to accrue and

the prescribed limitation period shall begin to run from the date the injury is sustained in the case

of . . . damage to property”); Southern Ry. v. Leake, 140 Va. 438, 441, 125 S.E. 314, 315 (1924)

(“Whenever any injury, however slight it may be, is complete . . . , the cause of action then

accrues.”); Virginia Hot Springs Co. v. McCray, 106 Va. 461, 470-71, 56 S.E. 216, 220 (1907)




980, 1005-06, 159 S.E. 222, 231 (1931); Daily v. Rucker, 151 Va. 72, 80, 144 S.E. 466, 468
(1928); Thurston v. Woodward, 139 Va. 315, 316, 123 S.E. 366, 366 (1924). See generally
Burks, supra, § 425, at 827; Kent Sinclair & Leigh B. Middleditch, Jr., Virginia Civil Procedure
§ 17.8[K], at 1359 (6th ed. 2014).



                                                  9
(finding that that the statute of limitations begins to run once the property has been damaged). 7

At that point, the limitation period begins to run. Subsequent, compounding or aggravating

damage — if attributable to the original instrumentality or human agency — does not restart a

new limitation period for each increment of additional damage. See Kent Sinclair, Sinclair on

Virginia Remedies § 65-4[C], at 65-21 (5th ed. 2016).

       That conclusion remains true even if the damage is expected to continue beyond the end

of any remedial litigation. In such cases, the claimant should forecast and claim a damage award

for past, present, and future damages. Id. (noting that, when the consequent damages “in the

normal course of things will continue indefinitely, there can be but a single action therefor and

the entire damage suffered, both past and future, must be recovered in the action” (emphasis

omitted)); see also Southern Ry. v. White, 128 Va. 551, 567-68, 104 S.E. 865, 870-71 (1920). 8

       An important caveat, however, accompanies this general principle. It is possible for a

new cause of action to accrue that looks remarkably like an earlier one but is nonetheless a stand-

alone claim in its own right. When this occurs, the damage accompanying the new cause of

action sets new accrual starting blocks for a separate limitation period. See generally 1 James H.

Backman et al., A Practical Guide to Disputes Between Adjoining Landowners — Easements

       7
          The rule is the same in other areas of tort law. “[I]f any injury or damage immediately
results from the wrongful or negligent act of another, the party aggrieved has a cause of action,
and the statute of limitations begins to run at that time.” Stone v. Ethan Allen, Inc., 232 Va. 365,
369, 350 S.E.2d 629, 632 (1986) (emphasis in original). “[W]here an injury, though slight, is
sustained in consequence of the wrongful or negligent act of another and the law affords a
remedy therefor the statute of limitations attaches at once.” Id. (emphasis omitted) (quoting
Richmond Redev. & Hous. Auth. v. Laburnum Constr. Corp., 195 Va. 827, 839, 80 S.E.2d 574,
581 (1954)). “It is not material that all the damages resulting from the act should have been
sustained at that time and the running of the statute is not postponed by the fact that the actual or
substantial damages do not occur until a later date.” Id. (emphasis in original).
       8
          See generally Charles T. McCormick, Handbook on the Law of Damages § 127, at 500-
15 (1935); 1 Theodore Sedgwick, A Treatise on the Measure of Damages §§ 94-95, at 159-63
(9th ed. 1912) (citing, inter alia, Virginia Hot Springs Co., 106 Va. at 470-71, 56 S.E. at 220).



                                                 10
§ 9.04[3][a], at 9-64 to -67 (2016) (discussing “temporary or recurring nuisances”). In this

situation, Code § 8.01-243(B) relies upon the traditional definition of “cause of action” to police

the distinction between an existing cause of action with continuing damages and a series of

separate causes of action, each with its own set of damages.

                                                 2.

       Though easy to restate, these concepts defy any attempts at formulaic applications.

Because the underlying issue — determining the boundaries of a cause of action — depends so

heavily on the factual context of each case, our jurisprudence has tailored these principles to

analogous fact patterns and rights of action. In the most analogous case to the present one, an

upstream property owner built a sewer system for a newly reconstructed resort that discharged

into the stream, and a downstream property owner sought an award of “damages for polluting

and befouling” the stream that ran through the claimant’s property. Virginia Hot Springs Co.,
106 Va. at 462, 56 S.E. at 217.

       In response to the claimant’s assertion that the discharge was “an actual physical

invasion” of his property, the upstream property owner claimed that the “sewer system was in its

nature, design and use a permanent structure,” which discharged to some degree continuously

into the stream. Id. at 466, 56 S.E. at 218. For this reason, the upstream defendant argued that

the downstream claimant’s cause of action should be barred by the five-year statute of

limitations, which ran from the date the permanent sewer system began discharging into the

stream. The trial court rejected this argument, but we reversed. 9



       9
          In Virginia Hot Springs Co., the downstream claimant asserted a nuisance claim. See
106 Va. at 463, 56 S.E. at 217. As the POAs and the HTC defendants correctly assume in their
briefs, our reasoning in that case applies both to nuisance and trespass claims. See Hampton Rds.
Sanitation Dist. v. McDonnell, 234 Va. 235, 239-40, 360 S.E.2d 841, 843-44 (1987) (applying



                                                11
       Recognizing the nuances this scenario presented, we surveyed in some detail the “great

weight of authority” represented by more than a dozen cases from other states as well as leading

treatises addressing the subject. Id. at 471, 56 S.E. at 220. We adopted the prevailing view that

a cause of action involving an injury of a “permanent character, resulting from a permanent

structure” accrued when the injury was first sustained, id. at 470-71, 56 S.E. at 220, even though

“the injury constantly and regularly recurs” over time, id. at 467, 56 S.E. at 219 (quoting

Rosenthal v. Taylor, Bastrop & Houston Ry., 15 S.W. 268, 269 (Tex. 1891)). 10 “So far as human

foresight could determine the sewer structure would continue as constructed for all time.”

Richmond Fairfield Ry. v. Llewellyn, 156 Va. 258, 286, 157 S.E. 809, 818 (1931) (describing the

facts of Virginia Hot Springs Co.). This accrual principle applies when the “damages resulted

from the erection of permanent structures, the use of which produced the injury complained of

immediately after the structures were first operated, the consequences of which continued in the

normal course of such operations, and might have been expected to continue indefinitely.” G.L.

Webster Co. v. Steelman, 172 Va. 342, 363, 1 S.E.2d 305, 314 (1939).



the statute-of-limitations analysis for nuisance cases to a trespass claim). See generally
Haywood v. Massie, 188 Va. 176, 182, 49 S.E.2d 281, 284 (1948) (“Generally speaking, there is
a distinction between a nuisance and a trespass, although many things are sometimes called
nuisances which are mere trespasses, and it has been said that an action for a nuisance which
violates a property right incident to the ownership of land is in the nature of one for trespass to
realty.” (citation omitted)). Though the analyses in these cases differ in some details, they
remain substantially the same for statute-of-limitations purposes. See, e.g., Hampton Rds.
Sanitation Dist., 234 Va. at 239, 360 S.E.2d at 843-44 (citing Norfolk & W. Ry. v. Allen, 118 Va.
428, 435, 87 S.E. 558, 560 (1916), a nuisance case, for the general accrual principles to be
applied to the plaintiff’s trespass cause of action for discharges of sewage on plaintiff’s land).
       10
          See also McCormick, supra note 8, § 127, at 500-15; Raymond D. Hiley, Comment,
Involuntary Sale Damages in Permanent Nuisance Cases: A Bigger Bang From Boomer, 14 B.C.
Envtl. Aff. L. Rev. 61, 68 (1986) (“If the structure that injuriously affecting the plaintiff’s
property was permanent, and the continuance of the injurious effect was relatively certain, then
the injury to the property was considered permanent, or ‘original.’” (quoting Virginia Hot
Springs Co., 106 Va. at 464, 56 S.E. at 218)).



                                                12
        Put another way, when the recurring injuries “in the normal course of things, will

continue indefinitely, there can be but a single action therefor, and the entire damage suffered,

both past and future, must be recovered in that action,” and as a result, “the right to recover will

be barred unless it is brought within the prescribed number of years from the time the cause of

action accrued.” Norfolk Cty. Water Co. v. Etheridge, 120 Va. 379, 380-81, 91 S.E. 133, 134

(1917) (quoting Worley v. Mathieson Alkali Works, 119 Va. 862, 865-66, 89 S.E. 880, 881

(1916)). For more than a century, this principle has been “the firmly established rule of law in

this jurisdiction.” Magruder v. Virginia-Carolina Chem. Co., 120 Va. 352, 354, 91 S.E. 121,

122 (1917). 11 In this scenario, the limitation period runs from the start of the continuous and

indefinite injury not the end of it. See generally Harrisonville v. W. S. Dickey Clay Mfg. Co.,

289 U.S. 334, 341 n.6 (1933) (explaining “that the cause of action is single and arises at the time

of the first injury, and that the statute of limitations runs from that date” (citing, inter alia,


        11
           See also Southern Ry. v. Watts, 134 Va. 503, 511, 114 S.E. 736, 738 (1922)
(recognizing that the principle applies in “most cases of permanent works” when the “completion
of the work and the commencement of the damage are practically simultaneous”); Southern Ry.
v. Fitzpatrick, 129 Va. 246, 253-54, 105 S.E. 663, 665 (1921) (holding that a claim asserting a
continuous “discharge” of smoke and water from a railroad facility that damaged adjacent
property was governed by a limitation period running from the date of the “construction” of the
facility); White, 128 Va. at 565, 104 S.E. at 870 (stating that “the statute of limitations begins to
run against the cause of action from the time of the complete erection of the nuisance”); Allen,
118 Va. at 435, 87 S.E. at 560 (stating that this “general controlling principle” requires that “the
statute of limitations begins to run against the cause of action from the time of the complete
erection of the nuisance”); McKinney v. Trustees of Emory & Henry Coll., Inc., 117 Va. 763,
767, 86 S.E. 115, 117 (1915) (“[On] the defense of the statute of limitations, we entertain no
doubt that under the facts of this case plaintiff’s cause of action accrued when the discharge of
sewage into Emory creek was in sufficient quantities to pollute the stream and constitute a
nuisance.”); Southern Ry. v. McMenamin, 113 Va. 121, 131, 73 S.E. 980, 983 (1912) (stating that
“where a nuisance is permanent” and “will continue indefinitely, there is but a single action
therefor, . . . and the right to recover will be barred unless it is brought within the prescribed
number of years from the time the cause of action accrued”); Virginia Hot Springs Co., 106 Va.
at 473-74, 56 S.E. at 221 (holding that the statute of limitations began to run from construction of
a structure “of a permanent character” that caused continuous pollution and barring plaintiff’s
claim because she failed to bring it “within the time limit of the statute”).



                                                   13
Virginia Hot Springs Co., 106 Va. 461, 56 S.E. 216)); Sinclair, supra, § 65-4[C], at 65-22

(stating the limitation period begins to run “when the damage originated”). 12

       This rule is qualified, however, by an overarching exception that a series of “repeated

actions” causing temporary injuries to property would run the limitation period anew with each

such action. Virginia Hot Springs Co., 106 Va. at 463-64, 56 S.E. at 217-18. This exception can

apply even when the physical structure causing the damage is itself a permanent fixture on the

offender’s property. For example, in Hampton Roads Sanitation District v. McDonnell, a

sewage plant operating under “normal conditions” did not discharge wastewater on any private

property. 234 Va. 235, 237, 360 S.E.2d 841, 842 (1987). When the volume in the sewage plant,

however, reached “three times the normal quantity,” a discharge occurred through operation of a

bypass valve. Id.

       In McDonnell, that abnormal condition occurred on nine separate occasions over a 12-

year period with each occasion resulting in a discharge onto the claimant’s property. Affirming

the trial court, we concluded these “discharges were not continuous” and “occurred only at

intervals.” Id. at 239, 360 S.E.2d at 844. While the sewage plant itself was permanent, the


       12
           In the case of a “permanent injury,” the damages award will “ordinarily” be the
diminished value of the property. Virginia Hot Springs Co., 106 Va. at 467-72, 56 S.E. at 219-
21 (citation omitted) (collecting cases). Generally, “[b]oth damages and injunction are available
as remedies in a common-law action against pollution.” Patrick M. McSweeney, Virginia § I(B),
at 6, in 4 Waters and Water Rights pt. XI (Amy K. Kelley ed., 3d ed. 2009). If a court exercises
its injunctive powers to enjoin further injury to the property, a compensatory damages award
could include the remediation costs of restoring the claimant’s property to its former state. See
Packett v. Herbert, 237 Va. 422, 427, 377 S.E.2d 438, 442-43 (1989) (holding that “if the
nuisance can be abated” by an award of injunctive relief, “the adjoining owner is only entitled to
such damages as he may have sustained up to the time of the abatement of the nuisance, not
including damages for the permanent diminution in the value of his property”); accord
Harrisonville, 289 U.S. at 337-38 (considering whether “substantial redress” provided by an
award of damages for a permanent nuisance counsels against injunctive relief that “would
subject the defendant to grossly disproportionate hardship” and would prejudice “an important
public interest”).



                                                14
discharges were too temporary and episodic to justify the running of a single limitation period.

We thus held that “each discharge inflicted a new injury” triggering separate five-year periods of

limitation. Id.; see also G.L. Webster Co., 172 Va. at 365, 1 S.E.2d at 315 (holding that “the

damages were not occasioned by the erection of the factory, or the mere improvement and

straightening of the ditches and drains” but rather “by subsequent acts incidental to the operation

of the plant”); Norfolk & W. Ry. v. Allen, 118 Va. 428, 434, 87 S.E. 558, 560 (1916) (“Diverting

the water by the operation of the pump was the cause of the plaintiff’s injury” and “was not

continuous, but only at intervals, thereby inflicting a new injury with each operation.”).

                                                  3.

       A hundred years ago, we acknowledged that “[t]he authorities are in the main harmonious

in stating the general principles” on this subject but that “they are not so in the application of

these principles to particular cases.” Allen, 118 Va. at 434, 87 S.E. at 560. “The confusion

which is found in the precedents has arisen not so much from the statement of governing

principles as from the inherent difficulty” in applying these principles to the multitude of unique

circumstances in which such cases arise. Id. at 434-35, 87 S.E. at 560 (citation omitted).

       In this case, the parties agree that a cause of action for trespass (if otherwise legally

viable) 13 accrued no later than fall 2004 when sediment from the HTC site began to enter Lake

Hollymead after the construction of the three sediment basins. That conceded fact serves as the

baseline for the main question presented at the plea-in-bar hearing: Were later sediment


       13
           We offer no opinion on this collective assumption. At common law, trespass typically
involved a direct, rather than an indirect, invasion of the possessory rights of the claimant. See
generally Sinclair, supra, § 65-1[B], at 65-7 (noting that although an action for nuisance involves
the same type of injury as an action for trespass, nuisances can be distinguished “by the fact that
they involve the use of the defendant’s own land in a way that interferes unduly with the
plaintiff’s quiet enjoyment of his land” and implying that a nuisance was a less direct invasion of
the claimant’s possessory rights than trespass).



                                                  15
discharges merely a continuation of the same injury or were they so temporary and episodic as to

imply the accrual of new causes of action triggering new five-year limitation periods?

       Sitting as factfinder, the circuit court received detailed testimony and exhibits on the

specific operation of the sediment basins, their physical functions, and their design efficacies.

The court also considered whether any of the ongoing sediment discharge could be separated

reasonably into discrete episodes. The totality of the evidence convinced the court that the

permanent sediment basins discharged into Lake Hollymead on a continuous basis and that the

five-year statute of limitations was not revived for any particular discharge episode. Necessarily

implicit in the court’s findings is its rejection of the POAs’ factual claim that this continuous

discharge should be treated as factually insignificant.

       The court had ample grounds to come to the conclusions that it did. All three of the HTC

sediment basins were permanently in place by fall 2004. The structural features of the basins

automatically controlled their day-to-day operations. No HTC defendant exercised any

operational control over the basins or modified them in any way. Nor were any bypass valves

turned on or off on specific occasions over the years. The witnesses, including the POAs’ own

expert, recognized that sediment discharge, at least to some degree, continuously flowed from

the basins into Lake Hollymead because of the functional design of the basins. 14 Absent “any

cause but human labor,” Virginia Hot Springs Co., 106 Va. at 464-65, 56 S.E. at 218 (citations

omitted), sediment discharge from the HTC basins will likely continue indefinitely. No evidence

persuaded the trial court that the continuity of this sediment flow was punctuated by stand-alone,




       14
          We thus need not address Richmond Fairfield Ry., 156 Va. at 286-87, 157 S.E. at 818
(holding that claimant’s injury from sewer discharge on her property was not “permanent” when
the defendant planned to “discontinue” the discharge).



                                                 16
temporary episodes of discharge that were materially different from the continuous sediment

discharges that began as early as 2004.

        The POAs’ argument to the contrary appears to rest on the assumption that it matters, for

accrual purposes, that the continuing nature of the damage might fluctuate or even get worse

over time. Under Virginia law, however, the limitation period “will not be extended simply

because the damage is much larger in later years than it was when the structures were first

erected.” Sinclair, supra, § 65-4[C], at 65-21 (emphasis in original). We made this point in

Southern Railway v. McMenamin, 113 Va. 121, 73 S.E. 980 (1912), in which this Court rejected

the assertion that “the bar of the statute of limitations” could only be applied to ongoing injuries

that were “continuous in the same manner, and substantially to the same extent,” from their

inception. Id. at 132, 73 S.E. at 983 (emphasis omitted). A showing of “increased damage,” by

itself, does not defeat the application of the statute of limitations in this context. Id. Thus, it is

“not essential to the defense of the statute of limitations that the damage complained of should

exist to the same extent during the period of five years.” Id. (emphasis and citation omitted). 15

                   C. DENIAL OF THE POAS’ MOTION FOR SUMMARY JUDGMENT

        The POAs’ second assignment of error asserts that the circuit court erred by “refusing to

rule” on their motion for summary judgment, which asserted that Virginia courts should adopt



        15
          See also Ellerson Floral Co. v. Chesapeake & Ohio Ry., 149 Va. 809, 812, 141 S.E.
834, 835 (1928) (expressing “no quarrel” with prior cases “which hold that obstructions which,
with certainty, will cause floods, although at uncertain intervals, constitute permanent
nuisances”); White, 128 Va. at 568, 104 S.E. at 871 (“There can be no question that this is a
permanent structure, and that the evidence warrants the conclusion, that the injuries to the land
flowing from it are not of a recurrent or intermittent character, but are permanent in their nature,
and in the normal course of things will continue indefinitely. It is true that the water sometimes
gets low in dry weather, and the overflow ceases temporarily, but the menace of an overflow and
destruction of crops is always present, as shown by the repeated damage to crops.” (emphasis
omitted) (quoting Etheridge, 120 Va. at 381, 91 S.E. at 134)).



                                                   17
the approach of the Restatement (Second) of Torts to their claim concerning the “continuing

nature of damage” caused by the “unremoved deposits of silt and sediment.” Appellants’ Br. at

8. If we embrace this approach, the POAs reason, “the applicable statute of limitations should

run continuously until such time as the trespassing materials are physically removed” from Lake

Hollymead, and thus, they should be allowed a “recovery of damages” based upon common-law

trespass “for the entire period of trespassing events.” Id. at 18. Under the POAs’ understanding

of the Restatement approach, a statute of limitations for a trespass claim seeking damages begins

to run only when the continuing trespass ceases. In this case, they conclude, the five-year

limitation period in Code § 8.01-243(B) “should not begin until such deposits stop.” Id. at 24.

       We find this argument tangled with several conceptual knots. To begin, the circuit court

did not refuse to rule on the POAs’ motion for summary judgment. That motion was never

scheduled for a hearing, and thus, the court understandably addressed the only issue before it,

which was limited to the HTC defendants’ pleas in bar. This fact alone ordinarily would be

sufficient for us to decline to address the arguments asserted in the motion for summary

judgment. See Rule 5:25; Scialdone v. Commonwealth, 279 Va. 422, 437, 689 S.E.2d 716, 724

(2010) (finding that there is “no basis for review or action by this Court on appeal” for purposes

of Rule 5:25 if “there is no ruling by the trial court on the issue” (quoting Riverside Hosp., Inc. v.

Johnson, 272 Va. 518, 526, 636 S.E.2d 416, 420 (2006))). In this case, however, the POAs

asserted the underlying argument during the plea-in-bar hearing while simultaneously

acknowledging that they understood their motion for summary judgment was not yet before the

court for a ruling. See J.A. at 591. We thus address the legal issue only in that context.

       So viewed, the POAs’ continuing-trespass argument misses the point of the circuit

court’s ruling. Whether a common-law tort has occurred and, if so, how long it lasts, is not the




                                                 18
same thing as when, if ever, a statute of limitations bars the assertion of that tort claim in court.

A dismissal based on a statute-of-limitations defense presupposes, at least arguendo, that an

otherwise viable cause of action exists. And on this issue, the Restatement merely repeats an

incontestable general proposition:

               An unprivileged remaining on land in another’s possession is a
               continuing trespass for the entire time during which the actor
               wrongfully remains. Such a continuing trespass is to be
               distinguished from a series of separate trespasses on land, as where
               A habitually crosses B’s field without a privilege to do so.

Restatement (Second) of Torts § 158 cmt. m (1965). That is a fair restatement of English

common law, 16 which is the law of this Commonwealth already, see Code § 1-200, and has been

received as such as part of our common-law heritage, see, e.g., Fancher v. Fagella, 274 Va. 549,

556, 650 S.E.2d 519, 522-23 (2007) (finding that the pleaded facts of encroaching tree roots

causing damage to a neighbor’s property “if proved . . . would constitute a continuing trespass”);

Xspedius Mgmt. Co. of Va. v. Stephan, 269 Va. 421, 423-24, 611 S.E.2d 385, 386 (2005) (finding

a continuous trespass when an underground fiber optic line remained on another’s property

without permission).

       Even so, the five-year statute of limitations, of course, is a statute — not a principle of

common-law trespass. “There was no such thing,” after all, “as a limitation of actions at


       16
           See generally 5 Matthew Bacon, A New Abridgment of the Law 192 (1766) (stating
that declaring an “Action of Trespass Vi et Armis with a Continuando” is appropriate “where the
Trespass may have been continued without Intermission for a longer Time than the Space of one
Day” as opposed to distinct actions brought “because as the Whole of such Trespass must have
been committed upon one Day, it cannot have been either continued to or repeated upon any
other” (emphases omitted and archaic spelling modified)); 3 William Blackstone, Commentaries
*212 (“In trespasses of a permanent nature, where the injury is continually renewed, (as by
spoiling or consuming the herbage with the defendant’s cattle,) the declaration may allege the
injury to have been committed by continuation from one given day to another, (which is called
laying the action with a continuando,) and the plaintiff shall not be compelled to bring separate
actions for every day’s separate offence.” (emphases omitted)).



                                                  19
common law.” Johnson v. Merritt, 125 Va. 162, 175, 99 S.E. 785, 789 (1919); see also

Quackenbush v. Isley, 154 Va. 407, 413, 153 S.E. 818, 820 (1930); Burks, supra, §§ 230-31, at

390-91. The question we must answer in this case is how Code § 8.01-243(B), the five-year

statute of limitations applicable to property injuries, applies to the specific facts of this case. Our

earlier discussion has already answered that question. Based on the circuit court’s factfinding,

Code § 8.01-243(B) began the five-year limitation period applicable to property-damage claims 17

when the HTC defendants’ permanent sediment basins first began its continuous discharging of

sediment into Lake Hollymead. Supra at 15-17.

       The Restatement provisions relied upon by the POAs do not specifically address the

application of statutes of limitations to continuous injuries to property either under trespass or

nuisance law. The most the Restatement says on the subject is that the continuing-trespass rule

“may be of importance where an action for the original entry is barred by the statute of




       17
           “In a proper case an injunction will be granted to compel the actor to remove from the
land a structure, chattel or other thing wrongfully placed there by him.” Restatement (Second)
Torts § 161 cmt. b (1965) (Reporter’s Notes). “Permanent encroachments may also provide a
basis for mandatory injunctions. Nevertheless, even though an award of damages may not be
adequate to remedy an encroachment, issuance of an injunction to remove the encroachment
remains discretionary with the court.” 9 Richard R. Powell, Powell on Real Property
§ 64A.05[8], at 64A-61 to -62 (Michael Allan Wolf ed., 2016).
        The POAs, however, limited their argument on appeal to their claim for trespass
damages. They do not address equitable remedies, such as injunctive relief, the doctrine of
laches, Code § 8.01-230 (recognizing the “solely equitable” exception for accrual), or the
doctrine that equity follows the law. See Sinclair, supra, § 43-2[E], at 43-13; id. § 51-4[F], at
51-36; id. § 65-4[A], at 65-19 n.1; cf. E.W. Face & Son v. Cherry, 117 Va. 41, 45, 84 S.E. 10, 11
(1915) (refusing to apply laches to a “continuing nuisance” based upon “gradual and cumulative”
conditions creating the nuisance). As the Restatement has observed, “[a] potent cause of
confusion as to the meaning and scope of private nuisance lies in the failure to distinguish the
action at law from the suit for injunction in equity.” Restatement (Second) of Torts § 822 cmt. d
(1979). We nevertheless offer no opinion on these subjects given the limited scope of the POAs’
assignments of error.



                                                  20
limitations, or where successive actions are brought for a continuing trespass.” Restatement

(Second) of Torts § 160 cmt. h (1965); see also id. § 899 cmt. d (1979); id. § 930(1)-(2).

       We acknowledge that, from these oblique references, some courts have inferred the

POAs’ conclusion that, if a trespass or nuisance were continuous, no limitation period should

ever run until the continuing trespass or nuisance ceases altogether. See Appellants’ Br. at 26-28

(citing Hoery v. United States, 64 P.3d 214, 217-19 (Colo. 2003)). Our view to the contrary,

however, has been the law of this Commonwealth for over a century. We are confident that the

General Assembly by now would have corrected any misinterpretation of the statute of

limitations on our part if, indeed, there were one. See generally Manchester Oaks Homeowners

Ass’n v. Batt, 284 Va. 409, 428, 732 S.E.2d 690, 702 (2012). Though we accept the admonition

that “[the] verdict of quiescent years cannot be invoked to baptize a statutory gloss that is

otherwise impermissible,” Zuber v. Allen, 396 U.S. 168, 185 n.21 (1969), the POAs have not

persuaded us that our traditional view on this subject should be set aside.

                                                 III.

       Addressing only the two assignments of error before us, we hold that the circuit court

correctly applied the statute of limitations to the POAs’ claim of trespass damages and did not

erroneously deny the POAs’ motion for summary judgment.

                                                                                           Affirmed.




                                                 21